Citation Nr: 1021097	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for muscle tension 
headaches.

2.  Entitlement to service connection for residuals of a left 
spermatocele removal.

3.  Entitlement to an initial rating greater than 20 percent 
for lumbar fusion L4 to S1 with diskectomy of L4-5.

4.  Entitlement to an initial rating greater than 10 percent 
for left leg radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to March 
1994 and from April 1994 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran withdrew appeals concerning service connection 
for allergic rhinitis and initial ratings for surgical scar 
of the lumbar area and umbilical hernia repair at the time of 
his February 2009 RO hearing.  See 38 C.F.R. § 20.204 (2009).  
In a May 2008 rating decision, the RO granted the Veteran's 
claims of service connection for right and left ankle strain.  
In a June 2009 rating decision, the RO granted the Veteran's 
claim of service connection for temporomandibular joint (TMJ) 
syndrome, residual of jaw dislocation.  There is no 
subsequent correspondence from the Veteran expressing 
disagreement with the ratings or effective dates assigned.  
Accordingly, issues relating to right and left ankle strain 
or TMJ syndrome are no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
muscle tension headaches are related to active service.  

2.  The competent medical evidence shows that the Veteran 
does not experience any current residuals of his in-service 
left spermatocelectomy which could be attributed to active 
service.  

3.  The competent medical evidence does not show forward 
flexion of the Veteran's lumbar spine limited to 30 degrees 
or less or ankylosis of his entire thoracolumbar spine.  

4.  The competent medical evidence does not show moderate 
incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle tension 
headaches are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for residuals of left 
spermatocele removal are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The criteria for an initial rating greater than 20 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5237 (2009).

4.  The criteria for an initial rating greater than 10 
percent for left leg radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in June 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), and with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (concerning degrees of disability and effective 
dates).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran examinations in 
2006, 2008, and 2009, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the RO in 
February 2009.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; the Veteran has not contended 
otherwise.  In summary, the Board finds that VA has complied 
substantially with the notice and assistance requirements of 
the VCAA and the Veteran is not prejudiced by a decision on 
the claims at this time.

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Headaches

The Veteran was seen for muscle tension headaches in service 
in 2004.  He denied migraine headaches at that time.  On VA 
examination in 2006, he reported that muscle tension 
headaches were first noted in 2004 and he was advised at the 
time that it was related to his excessive computer work.  He 
still had these headaches about 1-2 times per week, 
originating in the neck and extending up to the base of his 
skull, with a tight band feeling around his head.  They would 
last from 8 to 24 hours with no aura present prior to onset 
and no concurrent nausea, emesis, or photophobia.  He was 
able to function when they were present.  The diagnosis was 
muscle tension headaches.  

On VA examination in March 2009, the Veteran reported that 
his headaches had become more severe, coming 4-5 times per 
week.  They would begin over the right or left temporal area 
and were accompanied by light, noise, food smell intolerance, 
nausea, and a visual aura preceding the headaches.  They 
would last from 2 hours to 2 days with medication.  The 
examiner indicated that the Veteran's current headaches were 
migraine headaches, whereas he had had a pattern of tension 
headaches in service.  He stated that the Veteran's current 
migraine headaches were not related to or caused by the 
tension headaches he had in service.  

After a sympathetic review of the evidence, the Board 
concludes that the preponderance of the evidence supports 
granting the Veteran's claim of service connection for muscle 
tension headaches.  The Veteran had tension headaches in 
service and they had continued for some time after service.  
This is reflected by the history reported on VA examination 
in 2006 and the diagnosis of muscle tension headaches made 
based on the complaints at that time.  Chronicity since 
service is sufficient to connect them to the service 
manifestations of tension headaches.  The current migraine 
headaches, however, were not manifest in service and are 
unrelated to service, according to the 2009 VA examination 
report.  Thus, although service connection for migraine 
headaches is not warranted, the Board finds that the 
preponderance of the evidence supports granting service 
connection for muscle tension headaches.

Spermatocelectomy

The Veteran had a spermatocelectomy in service in June 2005.  
He appeals the denial of service connection for residuals of 
left spermatocele removal.  He told a VA examiner in 2006 
that there were no complications to the surgery or wound 
healing and that he had no residuals associated with that 
problem since.  Examination revealed him to be a normal adult 
male with no testicular problems found, and the diagnosis was 
spermatocele removal without residuals.  

During the VA RO hearing in February 2009, the Veteran 
testified that after the spermatocele surgery, that had been 
the end of it until a couple of months ago.  It had grown 
back and it was big and he was in pain because of it.  

On VA examination in May 2009, the Veteran reported that he 
had constant pain of 5/10 intensity over the left side of his 
scrotal content, occasionally higher, like if somebody hit 
him there, with no known triggers.  He had been given a 
scrotal support by a urologist recently and medicine with 
some relief.  He denied recurrent urinary tract infections.  
Examination revealed the penis and testis to be grossly 
normal, with no spermatocele on either side, and no swelling, 
enlargement, or tenderness of the left testicle or its 
adnexa.  There was no testicular atrophy, and sensation was 
normal.  The diagnosis was status post left spermatocelectomy 
with no recurrence.  

After a sympathetic review of the evidence, the Board 
concludes that the preponderance of the evidence is against 
granting service connection for residuals of 
spermatocelectomy.  The competent medical evidence of record 
indicates that the Veteran does not experience any current 
residuals of his in-service spermatocelectomy which could be 
attributed to active service.  The Veteran indicated in 2006 
that there had not been any problems with his left 
spermatocele after the in-service surgery.  He testified 
before the RO in February 2009 that he had had a recurrence 
of his spermatocele with symptoms recently.  The Board notes 
that the Veteran's lay testimony is contradicted by the May 
2009 VA examination report.  At that examination, which 
occurred approximately 3 months after his RO hearing, the VA 
examiner did not find any left spermatocele symptoms.  All 
findings were normal and the diagnosis was status post left 
spermatocelectomy with no recurrence.  The Board finds that 
there are no current residuals of the Veteran's in-service 
left spermatocelectomy.  In the absence of a current 
disability, service connection can not be granted.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  Thus, service 
connection for residuals of spermatocelectomy is not 
warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in 
which the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  The Veteran is competent 
to report that he experienced recent residuals of his in-
service spermatocelectomy.  As noted, however, his lay 
testimony is not supported by a review of the contemporaneous 
medical evidence of record which shows that he experiences no 
current residuals which could be attributed to active 
service.  Thus, the Board finds the Veteran's February 2009 
RO hearing testimony concerning his alleged residuals of an 
in-service spermatocelectomy is not credible.  The Veteran 
also has not shown that he has the expertise required to 
diagnose residuals of a spermatocelectomy.  Nor is the 
Veteran competent to offer an opinion regarding any causal 
relationship between any residuals of a spermatocelectomy and 
active service.  Again, there is no documentation of any 
current objective findings with respect to any residuals of a 
spermatocelectomy.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record showing no current disability due 
to residuals of a spermatocelectomy which could be attributed 
to active service.

Higher ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Lumbar spine disability

The Veteran appeals the initial rating for his 
service-connected lumbar fusion L4 to S1 with diskectomy of 
L4-5, arguing that a higher rating than the 20 percent 
assigned is warranted.  It is rated under DC 5241, which is 
for spinal fusion, effective from January 1, 2006.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the next higher, 40 percent rating, requires 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC's 5235-5242 
(2009).  A 40 percent rating could also be assigned under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243) if there 
were incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  NOTE 1 to the formula indicates that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, DC 5243 (2009).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board finds that the criteria for an initial rating 
greater than 30 percent under the General Rating Formula for 
the Veteran's service-connected low back disability are not 
met.  On VA examination in 2007, the Veteran flexed his 
lumbar spine to 45 degrees, extended it to 10 degrees, and 
laterally flexed and rotated to 20 degrees bilaterally, with 
no change in motion on repeated or resisted testing.  On VA 
examination in 2008, he had 40 degrees of forward flexion of 
his lumbar spine with pain at the extreme.  Extension was to 
5 degrees, left lateral flexion was to 15 degrees, and right 
and left lateral flexion were to 20 degrees, while right 
lateral rotation was to 25 degrees, all with pain at the 
extreme.  On VA examination in 2009, forward flexion was to 
40 degrees, extension was to 15 degrees, left and right 
lateral flexion were to 20 degrees, and right and left 
lateral rotation were to 30 degrees.  Repetitive forward 
flexion did not decrease the range of motion or function, and 
motor examination was normal.  No spinal ankylosis was shown 
on any of the VA examinations conducted during the pendency 
of this appeal period.  The Veteran's forward flexion of the 
thoracolumbar spine also was not less than 40 degrees at any 
time during this appeal.  Although the Board recognizes that 
the Veteran complained of pain at the extremes of range of 
motion testing, including on forward flexion of the 
thoracolumbar spine, the objective medical evidence did not 
show that his forward flexion was limited to 30 degrees or 
less on any of the VA examinations conducted during this time 
period.  In summary, absent evidence of forward flexion of 
the lumbar spine limited to 30 degrees or less or ankylosis 
in the thoracolumbar spine, the Board finds that the criteria 
for an initial rating greater than 30 percent for the 
Veteran's service-connected low back disability are not met.  
See 38 C.F.R. § 4.71a, DC 5241 (2009).

The Board also finds that the criteria for an initial rating 
greater than 30 percent for the Veteran's service-connected 
low back disability based on the intervertebral disc syndrome 
(IVDS) formula are not met either.  See 38 C.F.R. § 4.71a, 
DC 5243 (2009).  The formula for rating spinal disabilities 
based on IVDS requires incapacitating episodes of IVDS having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months for a 40 percent rating.  Id.  On 
VA examination in 2006, the Veteran reported that he would 
have constant dull pain of 5/10 with flares of pain at 
8/10 once to twice a week with prolonged walking or sitting, 
which would last for about 1 day and ease with rest, and he 
still was able to function during that time period when that 
pain was present.  The VA examiner in 2008 indicated that the 
Veteran had lost 10 days of work in the past year because of 
back pain.  The VA examiner in May 2009, when asked to 
indicate as precisely as possible, in number of days, the 
duration of each incapacitating episode during the past 12-
month period, and when given the definition of an 
incapacitating episode, replied that the Veteran had lost 3-4 
days of work due to his spine condition.  The Veteran has not 
identified or submitted any other evidence showing that he 
experienced IVDS for at least 4 weeks but less than 6 weeks 
during the past 12 months.  After a sympathetic review of the 
evidence, the Board finds that the criteria for an initial 
rating greater than 30 percent for the Veteran's service-
connected low back disability are not met based on the 
formula for evaluating IVDS.



Left leg radiculopathy

The Veteran appeals the assignment of a 10 percent rating for 
left leg radiculopathy on the grant of service connection.  
It is rated under DC 5241-8520.  DC 8520 is for paralysis of 
the sciatic nerve and provides for a 10 percent rating for 
mild incomplete paralysis of the sciatic nerve.  A 20 percent 
rating is provided under DC 8520 for moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent rating is 
provided for moderately severe incomplete paralysis of it.  
Severe incomplete paralysis, with marked muscular atrophy, 
warrants a 60 percent rating under DC 8520.  See 38 C.F.R. 
§ 4.124a, DC 8520 (2009).  Incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
complete paralysis.  When the involvement is wholly sensory, 
the rating should be for the mild, or at the most, the 
moderate degree.  38 C.F.R. § 4.124a.  

On VA examination in 2006, the Veteran complained of pain 
extending down his left leg to his toes, which was a constant 
dull pain of 5/10 with flares at 8/10 once to twice a week 
with prolonged walking or sitting.  This would last for about 
1 day and ease with rest, and he was still able to function 
during the time period.  He noted weakness in the left leg 
and tingling from the back to the toes with occasional 
cramping sensation in the left leg.  He was able to walk 
about 1/2 mile and would fall about 1-2 times per month when 
he noticed his left leg give way.  The last time this had 
happened was about a year beforehand.  Clinically, there was 
palpable tenderness in the sciatic area extending down into 
the left leg.  Straight leg raise was positive at 50 degrees.  
There was some weakness of the left leg compared to the 
right, but no muscle atrophy noted.  Similar complaints were 
reported on VA examination in 2008.  At that time, the 
Veteran's sensory was intact to light touch, vibration, and 
sharp/dull discrimination in the Veteran's lower extremities.  
There was no atrophy noted and strength was 5/5.  Deep tendon 
reflexes were 2+/4 and there were no pathological reflexes 
noted.  The diagnosis was mild left lower extremity 
radiculopathy.  On VA examination in 2009, the Veteran had 
subjectively decreased sensation to touch along the left 
lower extremity and left foot laterally, great and second 
toes included.  Motor examination and reflexes were normal.  

After a sympathetic review of the record, the Board finds 
that the preponderance of the evidence is against assigning 
an initial rating greater than 10 percent for the Veteran's 
service-connected left leg radiculopathy.  The medical 
evidence does not show that the Veteran has moderate 
incomplete paralysis of his left sciatic nerve or anything 
approaching moderate incomplete paralysis of the left sciatic 
nerve.  The most serious findings have been left leg weakness 
in 2006 and subjective complaints of decreased sensation to 
touch in 2008.  There was no atrophy in 2006.  Motor and 
strength were normal with no atrophy in 2008 and 2009.  
Sensation also was normal in 2009.  The examiner 
characterized the Veteran's left leg radiculopathy as mild in 
2009.  Absent evidence of at least moderate incomplete 
paralysis of the sciatic nerve (i.e., at least a 20 percent 
rating under DC 8520), the Board finds that the criteria for 
an initial rating greater than 10 percent for the Veteran's 
service-connected left leg radiculopathy are not met.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation or an increased rating has been disagreed with, it 
was possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  The Board has reviewed all of the 
evidence of record sympathetically.  After this review, the 
Board concludes that the Veteran's service-connected low back 
disability and his service-connected left leg radiculopathy 
have not changed significantly during the time period in 
question.  Thus, the Board finds that "staged ratings" are 
not warranted for either of the service-connected 
disabilities currently on appeal.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected low back 
disability and/or service-connected left leg radiculopathy.  
38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 Vet. App. 
242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected low back disability and for his 
service-connected left leg radiculopathy are not inadequate 
in this case.  As noted above, the Veteran does not 
experience any incapacitating episodes of IVDS due to his 
service-connected low back disability.  The Veteran's 
service-connected left leg radiculopathy also has not 
resulted in any atrophy of the left leg (as seen on VA 
examination in 2006).  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected low back disability and his 
service-connected left leg radiculopathy.  Moreover, the 
evidence does not demonstrate other related factors such as 
marked interference with employment and frequent 
hospitalization.  The VA examiner stated in May 2009 that the 
Veteran had lost, at most 3-4 days of work due to his 
service-connected low back disability.  In light of the 
above, the Board finds that the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for muscle tension 
headaches is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Entitlement to service connection for residuals of left 
spermatocele removal is denied.

Entitlement to an initial rating greater than 30 percent for 
lumbar fusion L4 to S with diskectomy of L4-5 is denied.

Entitlement to an initial rating greater than 10 percent for 
left leg radiculopathy is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


